BILL OF COSTS

  TEXAS COURT OF APPEALS, FOURTEENTH DISTRICT, AT HOUSTON

                                 No. 14-14-00915-CV

    In the Matter of the Marriage of Clifford Layne Harrison and Connie Vasquez
    Harrison and in the Joint Interest of John Ernest Lee Harrison II, and Victoria
                             Madeline Harrison, Children

         (No. 2006-68864 IN 311TH DISTRICT COURT OF HARRIS COUNTY)


  TYPE OF FEE         CHARGES         PAID/DUE           STATUS            PAID BY
   CLK RECORD          $149.00        01/15/2015           PAID              ANT
      FILING           $175.00        12/10/2014           PAID              ANT
STATEWIDE EFILING      $20.00         12/10/2014           PAID              ANT
     MT FEE            $10.00         11/14/2014          E-PAID             ANT



  The costs incurred on appeal to the Fourteenth Court of Appeals Houston, Texas
                                    are $354.00.


  Court costs in this cause shall be paid as per the Judgment issued by this Court.

        I, CHRISTOPHER A. PRINE, CLERK OF THE FOURTEENTH COURT OF
 APPEALS OF THE STATE OF TEXAS, do hereby certify that the above and foregoing
 is a true and correct copy of the cost bill of THE COURT OF APPEALS FOR THE
 FOURTEENTH DISTRICT OF TEXAS, showing the charges and payments, in the
 above numbered and styled cause, as the same appears of record in this office.

                                              IN TESTIMONY WHEREOF, witness
                                              my hand and the Seal of the COURT
                                              OF APPEALS for the Fourteenth District
                                              of Texas, July 3, 2015.